UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEANDER SHERROD HANDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cr-00098-FL-1)


Submitted:   April 29, 2014                   Decided:   May 29, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leander Sherrod Hands appeals from his convictions and

300-month    sentence       following    his    conditional      guilty   plea   to

conspiracy to possess with intent to distribute and distribute a

quantity of heroin, in violation of 21 U.S.C. § 846 (2012);

possession with intent to distribute a quantity of heroin and

cocaine base and aiding and abetting the same, in violation of

18 U.S.C. § 2 (2012) and 21 U.S.C. § 841(a)(1) (2012); and

possession    of    firearms    in    furtherance      of   a   drug   trafficking

crime, in violation of 18 U.S.C. § 924(c)(1) (2012).                        Hands

preserved the right to appeal the district court’s denial of his

motion to suppress.          Hands argues that the police officer who

stopped his vehicle did not have reasonable suspicion to do so.

We affirm.

             We    review    the     district    court’s        factual   findings

regarding    the    motion     to    suppress    for   clear     error,   and    the

court's legal conclusions de novo.                United States v. Burgess,

684 F.3d 445, 452 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012).     When, as here, a motion to suppress has been denied, we

view the evidence presented in the light most favorable to the

Government.       United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).

             Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

                                         2
has    reasonable        suspicion      based       on     articulable         facts      “that

criminal activity ‘may be afoot.’”                   United States v. Arvizu, 534
U.S. 266, 273 (2002) (quoting Terry v. Ohio, 392 U.S. 1, 30

(1968)).       Whether there is reasonable suspicion to justify the

stop depends on the totality of the circumstances, including the

information known to the officer and any reasonable inferences

to be drawn at the time of the stop.                            Id. at 273-74; United

States    v.    Foster,      634 F.3d 243,   246     (4th      Cir.     2011).       The

reasonable        suspicion         determination           is        a     “commonsensical

proposition,”          and   deference        should       be    accorded         to    police

officers’ determinations based on their practical experience and

training.       United States v. Foreman, 369 F.3d 776, 782 (4th Cir.

2004).       Moreover,       the    collective       knowledge            doctrine     provides

that an officer may act on the instruction of another officer

“if    the     instructing         officer    had        sufficient         information      to

justify      taking      such      action    [himself].”              United      States    v.

Massenburg, 654 F.3d 480, 492 (4th Cir. 2011).

               Hands     first     contends        that    Detective          Sellers’      and

Lieutenant       Hart’s      testimony        was    not        credible       because     the

confidential informant (“CI”) stated that the Chevrolet Impala

driven by Hands was brown or tan, whereas the officers reported

that   the      CI     had   described       the    Impala       as       gold.        Although

Detective Sellers and Lieutenant Hart incorrectly reported that

the CI described the Impala as gold, we conclude that this error

                                              3
is   neither    fatal    to     the   reasonable      suspicion      analysis    nor

completely      undermines      the     officers’       testimony,     which     the

district court found credible.            See United States v. McGee, 736
F.3d 263, 270 (4th Cir. 2013) (“[I]t is the role of the district

court to observe witnesses and weigh their credibility during a

pre-trial motion to suppress.”).

            Lieutenant Hart was armed with sufficient knowledge to

form   a   reasonable   suspicion       that    the   Impala   was    involved    in

criminal activity even without a description of its color.                        He

reasonably relied on the information provided by the CI, whom he

knew to be reliable and truthful, and by Detective Bacon, who

recently had participated in surveillance involving a controlled

purchase by the CI in the same area.                     See United States v.

Harris,    39 F.3d 1262,    1269    (4th    Cir.    1994)    (holding      that

“[i]nformation of criminal activity given by a known reliable

informant is enough to sustain a Terry stop”).                   The CI informed

Lieutenant Hart (through Detective Sellers) that the Impala he

was trailing contained the heroin, and Detective Bacon confirmed

that the license plate of that Impala matched the one he had

spotted traveling toward the location of the drug transaction.

Further, Lieutenant Hart’s familiarity with the history of the

case and his knowledge (through the CI and Detective Sellers)

that the driver of the Impala had recently been released from



                                         4
prison and was known to carry firearms bolstered his conclusion

that criminal activity was afoot.

              We     also   find     no      merit    to      Hands’        argument       that

Detective     Bacon’s       testimony      was    not       credible.         Contrary      to

Hands’    contention,       Detective        Bacon     identified          the     individual

with whom the CI’s contact met as an “unknown black male” in his

report.       Moreover,      Hands’       counsel     stipulated           below    that    any

reference to an “unknown white male” in the transcript of the

suppression hearing was in error.

              In     sum,    we     conclude         that     Lieutenant           Hart     had

sufficient         information     to     form    more      than      an    “inchoate       and

unparticularized        suspicion       or    ‘hunch’       of     criminal        activity.”

United States v. Bumpers, 705 F.3d 168, 171 (4th Cir.) (internal

quotation marks omitted), cert. denied, 134 S. Ct. 218 (2013).

He was therefore justified in stopping the Impala.                            Accordingly,

we   affirm    the     district     court’s       denial         of   Hands’       motion    to

suppress.      We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented        in    the     materials

before this court and argument would not aid in the decisional

process.

                                                                                     AFFIRMED




                                              5